                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

 MOUNTAINSIDE MANOR REAL           :
 REAL ESTATE
 ASSOCIATES, LLC, et al.,          :

                   Plaintiffs      :      CIVIL ACTION NO. 3:20-506

         v.                        :          (JUDGE MANNION)

 DALLAS TOWNSHIP,                  :

                  Defendant        :


                                ORDER

       In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT: the defendant’s motion to dismiss (Doc. 9) is

GRANTED. The Clerk of Court is directed to CLOSE THIS CASE.




                                       s/ Malachy E. Mannion
                                       MALACHY E. MANNION
                                       United States District Judge

DATE: June 29, 2021
20-506-01-ORDER
